Exhibit Debt Restructuring Agreement DEBT RESTRUCTURING AGREEMENT THIS AGREEMENT, dated this fifth day of March 2008 (the “Agreement”), is made by and among VIRAL GENETICS, INC., a Delaware corporation (the “Borrower”) and BEST INVESTMENTS, INC., a California corporation (the “Lender”) for the purpose of amending and continuing the obligations represented by the Notes referenced below. W I T N E S S E T H: WHEREAS, pursuant to certain promissory notes, (collectively the “Notes”) Borrower is indebted to Lender as of March 5, 2008 in the amount of $ representing the principal and accrued interest on the Notes as of such date (the “Loan Obligation”); WHEREAS, the Notes are due on March 31, 2008; WHEREAS, Borrower and Lender desire to amend and exchange the Notes to extend the maturity date, make the Borrower responsible for payment, allow Lender the option of exchanging the resulting debt obligation for equity securities of the Borrower, and permit the loan of additional funds by Lender from time to time; NOW, THEREFORE, in consideration of the premises and the agreements, provisions and covenants herein contained, the parties hereto agree as follows: ARTICLE I The Revolving Loan 1.1.Restructuring of Debt.The Notes are hereby tendered in exchange for and the Loan Obligation is hereby restated as the “Secured Revolving Credit Note” and is exchanged with Borrower effective March 5, 2008 as represented by the “Secured Revolving Credit Note” in the form attached hereto as Exhibit A.Upon execution of this Agreement, Lender is delivering to Borrower the Notes. 1.2.Manner of Payment. (a)Payment of principal, interest, and any other amount required to be paid to the Lender with respect to the Secured Revolving Credit Note, shall be made to the Lender in U.S. dollars and in immediately available funds on the date such payment is due. (b)The Secured Revolving Credit Note may be prepaid in whole or in part by Borrower at any time without penalty upon not less than 30 days nor more than 60 days advance written notice from Borrower to Lender specifying the date of prepayment (the “Prepayment Date”).Prior to the Prepayment Date the Lender may, at its option, give written notice of exchange of the Secured Revolving Credit Note for securities of the Borrower as provided in Section 1.3, below, in which event payment shall be made by exchange pursuant to Section 1.3. (c)In the event that any payment hereunder or under the Secured Revolving Credit Note becomes due and payable on a day other than a business day, then such due date shall be extended to the next succeeding business day; provided that interest shall continue to accrue during the period of any such extension.“Business day” means any day which is not a Saturday, Sunday or a day on which banks in the state of California are authorized or obligated by law, executive order or governmental decree to be closed. 1.3.Exchange of Loan Obligation.All or any portion of the then outstanding principal and accrued interest of the Secured Revolving Credit Note (“Exchanged Amount”), may be exchanged for Units at the election of the Lender at any time prior to the Maturity Date, as defined in the Secured Revolving Credit Note, by Lender giving written notice to Borrower specifying the date of exchange (the “Exchange Date”) not less than 30 days nor more than 60 days prior to Exchange Date. In exchange for each $1 of the Exchanged Amount so exchanged, Lender shall receive a number of Units equal to the Exchanged Amount divided by the Exchange Price. The Exchange Price shall be equal to the volume-weighted average closing price of the Borrower’s common stock for the 20 trading days immediately prior to the Exchange Date as reported on the NASD OTCBB, Pinksheets, or other market where Borrower’s common stock is then quoted for trading, provided that in the event no such quoted market exists, the Exchange Price shall be determined according to an independent appraisal ratified by the disinterested members of the Borrower’s board of directors. Each Unit is composed of one share of Borrower’s common stock and one warrant to purchase one share of Borrower’s voting common stock in the form attached hereto as Exhibit B (“Warrant”). The Warrant Price, as defined in the Warrant, shall be equal to the Exchange Price multiplied by 1.5.An election made by the Lender to exchange the Loan Obligation for Units cannot be revoked by Lender without the written consent of Borrower. (a)On an Exchange Date the Lender shall deliver to the Borrower the Notice of Conversion in the form attached hereto as Annex A and the Borrower shall issue and deliver to the Lender the Units. Should such Notice of Conversion represent all of the remaining Loan Obligations, Lender shall deliver to Borrower the Secured Revolving Credit Note and all other instruments evidencing the Loan Obligation to the Borrower marked “paid in full.” ARTICLE II Representations and Warranties of Borrower The Borrower represents and warrants that: 2.1.Organization and Authority. 2 (a)The Borrower is a corporation duly organized and validly existing under the laws of the jurisdiction of its formation; (b)The Borrower has the power and authority to execute, deliver and perform this Agreement, the Secured Revolving Credit Note, the Security Agreement, and all other associated documents; and (c)Each of this Agreement, the Security Agreement and Secured Revolving Credit Note is and shall be the legal, valid and binding obligation or agreement of the Borrower enforceable against the Borrower in accordance with its terms, subject to the effect of any applicable bankruptcy, moratorium, insolvency, reorganization or other similar law affecting the enforceability of creditors’ rights generally and to the effect of general principles of equity (whether considered in a proceeding at law or in equity). 2.2.Loan Documents.The execution, delivery, (or, as the case may be, reaffirmation) and performance by the Borrower of this Agreement, the Security Agreement, and the Secured Revolving Credit Note: (a)has been duly authorized by the disinterested members of the Board of Directors of the Borrower, and all other requisite corporate action of the Borrower required for the lawful execution, delivery, reaffirmation and performance thereof; (b)do not violate any provisions of (i) applicable law, rule or regulation, (ii) any judgment, writ, order, determination, decree or arbitral award of any governmental authority or arbitral authority binding on the Borrower or its properties, or (iii) the certificate of incorporation or bylaws of the Borrower; (c)does not and will not be in conflict with, result in a breach of or constitute an event of default, or an event which, with notice or lapse of time or both, would constitute an event of default, under any contract, indenture, agreement or other instrument or document to which the Borrower is a party, or by which the properties or assets of the Borrower are bound and such conflict, breach or event of default could reasonably be expected to result in a material adverse effect on the business, properties or financial condition of the Borrower; and (d)will result in the creation or imposition of a lien upon substantially all of the properties and assets of the Borrower. 2.3.Reports/ Untrue Statement.Borrower has delivered to Lender a copy of
